DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 11/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because figures 19-20  are blurry and not legible. Legible figures are requested.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 12 is objected to because of the following informalities:  line 1 informalities “The method of claim 1 wherein” needs to be corrected to – The method of claim 1, wherein --.
Claim 11 is objected to because of the following informalities:  lines 26 and 28 “the user device” needs to be corrected to –the respective 
Claim 11 is objected to because of the following informalities:  line 3  “the method further comprising” needs to be corrected to -- the method further comprising:-- since the limitations in the body of the claim all apply to the preamble.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12 and 13 are rejected under 35 U.S.C. 112(d) for the following reasons:
Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, in claim 12, the limitation following “at least one of” is being broadly yet reasonably interpreted as requiring [a] “providing an indication” or  [b] “sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the operation of the attached device to facilitate performance of the activity” but not both.  Consequently, claim 12 as recited and broadly yet reasonably interpreted encompasses the limitation [a] “wherein performing an action responsive to the activity comprises …providing an indication” which duplicates limitation in claim 1 line 16 “performing an action responsive to the activity comprising providing an indication” and thus,  claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claim 13 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112 (d) issue in the respective base claim. Consequently, dependent claim 13 is also rejected under 35 U.S.C. 112(d) based on the direct/indirect dependency on the respective base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxik; Fredric S. et al. (Pub. No.: US 20150148871 A1, hereinafter referred to as “Maxik”).
As per independent Claim 23, Maxik discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Maxik in  at least abstract, fig. 1-6, 8-9, [0005-0010], [0023-0049], [0053-0056], [0060], [0062], [0064], [0067-0080] for example discloses relevant subject-matter. Maxik in at least fig. 1-3, 9, [0005]  for example discloses a method of determining and presenting a protocol/preconditioning schedule for adjusting a user’s circadian rhythm. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer, accessing a calendar of the observer, identifying a future event of the observer to 
receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device (Maxik at least fig. 1-3,  [0005], [0007], [0027-0029], [0033-0034], [0043], [0054] for example discloses receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device/smartphone. See at least Maxik [0007] “the step of determining the preconditioning schedule may comprise the steps of identifying the type of circadian shift needed for the future event, determining the magnitude of the circadian shift”; [0027] “the system may determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include at least determining an approximate waking time and an approximate sleeping time of the observer” [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event”; [0033] “an application for a smartphone, as is known in the art, may provide the … communications on a smartphone of the observer”; [0034] “the system includes a smartphone or other similar device”; [0054] “the user device 400 may be a computerized device having a display 440”); 
receiving an indication of a user circadian phase (Maxik at least fig. 1-3, [0005], [0027] for example discloses receiving an indication of a user circadian phase. See at least Maxik [0027] “the system may determine the current circadian rhythm of an observer of a lighting device …the determination of the current circadian rhythm may include at least determining at what time the observer wakes up and what time the observer goes to sleep”);

receiving an indication of a present location of the user (Maxik in at least fig. 2, [0035-0036] for example discloses receiving an indication of a present location of the user. See Maxik at least [0035] “the system may determine a current time zone of the observer” [0036] “time of day and the time zone associated with the observer may be determined”. See Maxik [0035] “system may be configured to determine time zone by receiving an indication from a location lighting device associated with the system. Types of devices include, but are not limited to, a global positioning system (GPS) device. … the geographical location indicated thereby may be compared to a map delineating the various time zones… Any method of determining the times of associated with the current position of the system is contemplated”); 
determining a preferred circadian phase status responsive to the present location of the user (Maxik in at least fig. 2, 9, [0038], [0073] for example discloses determining a preferred circadian phase status responsive to the present location of the user. See at least Maxik [0038] “any situation whereby a shift in the circadian rhythm of the observer that may advantageously align the observer's circadian rhythm so as to best correspond to the future event”); and 
determining if the present circadian phase status of the user is mismatched with the preferred circadian phase status (Maxik in at least fig. 2, 9, [0033],  [0038], [0073-0074] for example discloses determining if the present circadian phase status of the user is mismatched with the preferred circadian phase status. See at least [0038] “the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity…the system may identify an event requiring mental performance that may not coincide with the optimal window of 
determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction (Maxik in fig. 3, [0042], [0045] for example discloses determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction . See at least Maxik [0042] “determining the preconditioning schedule may comprise … analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”); 
defining a user circadian shift protocol responsive to the shift magnitude, the circadian phase, the preferred shifting direction, and if the present circadian phase of the user is mismatched with the preferred circadian phase status (Maxik at least fig. 1-3, 9, [0005], [0033],  [0038],  [0042-0045], [0073-0074], [0076], [0078] for example discloses defining a user circadian shift protocol responsive to the shift magnitude, the circadian phase, the preferred shifting direction, and if the present circadian phase of the user is mismatched with the preferred circadian phase status. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm”; [0038] “the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity…the system may identify an event scheduled to occur in a time zone that is 
the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time excluding the excluded activity(Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the user circadian shift protocol including one or more activities scheduled to be performed at a certain date and time excluding the excluded activity. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”; [0032] 
the activities comprising a first rest activity, a second rest activity, and at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, and a physical activity (Maxik at least fig. 1-3, [0005], [0007], [0030], [0032], [0043-0047] for example discloses the activities comprising a first rest activity, a second rest activity, and at least one of: a light exposure or light avoidance activity; a chronobiotic activity; a nutritional consumption activity; and a physical activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event… the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”. Please note that Maxik’s disclosure in [0045] of “the system may calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event, i.e. how many hours/minutes must the circadian rhythm be advanced/delayed per-day” encompasses inclusion of  time gap between succeeding resting activities i.e. first rest activity, and a second rest activity); and 

sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the attached device to perform an operation configured to facilitate performing the activity (Maxik fig. 4, 9, [0008], [0033], [0048], [0053], [0064], [0073], [0077] for example discloses sending a command to an electrically and communicatively attached device such as lighting device or environmental control devices responsive to an activity comprised by the user circadian shift protocol, the command being operable to/capable of causing the attached device to perform an operation configured to facilitate performing the activity. See at least Maxik [0064]” the user device 610 is a mobile phone, 
wherein a length of time between the first resting activity and the second resting activity does not exceed a maximum resting gap (Maxik in at least fig. 3, [0007], [0043-0047] for example discloses wherein a length of time between the first resting activity and the second resting activity do not exceed a maximum resting gap represented by “a maximum per-day magnitude” in Maxik at least [0046]. See at least Maxik [0045] “the system may calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event, i.e. how many hours/minutes must the circadian rhythm be advanced/delayed per-day” ;[0046] “the system may determine if the magnitude of the shift per-day exceeds a maximum per-day magnitude. In the present embodiment, the default maximum per-day magnitude is about two and a half (2.5) hours…If it is determined at Block 306 that the per-day magnitude does not exceed the maximum”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maxik.
As per independent Claim 1, Maxik discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Maxik in  at least abstract, fig. 1-6, 8-9, [0005-0010], [0023-0049], [0053-0056], [0060], [0062], [0064], [0067-0080] for example discloses relevant subject-matter. Maxik in at least fig. 1-3, 9, [0005]  for example discloses a method of determining and presenting a protocol/preconditioning schedule for adjusting a user’s circadian rhythm. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer… determining a preconditioning schedule responsive to the identified future event …and operating the light source to emit light of the preconditioning schedule”) comprising: 
receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device (Maxik at least fig. 1-3,  [0005], [0007], [0027-
 receiving an indication of a user circadian phase (Maxik at least fig. 1-3, [0005], [0027] for example discloses receiving an indication of a user circadian phase. See at least Maxik [0027] “the system may determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include at least determining an approximate waking time and an approximate sleeping time of the observer…the determination of the current circadian rhythm may include at least determining at what time the observer wakes up and what time the observer goes to sleep”); 
defining a user circadian shift protocol responsive to the shift magnitude and the indication of the user circadian phase (Maxik at least fig. 1-3, [0005], [0042-0045] for example discloses defining a user circadian shift protocol that is responsive to the shift magnitude and the indication 
the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the user circadian shift protocol including one or more activities scheduled to be performed at a certain date and time. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”; [0032] “Depending upon the requirements of the preconditioning schedule, the system may begin increasing or reducing the intensity of light within certain wavelength ranges”; [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning”), 
the activities comprising a light exposure or light avoidance activity (Maxik at least fig. 1-3, [0005], [0030], [0032] for example discloses the activities comprising at least one of: a light exposure or light avoidance activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the 
for each activity, performing an action responsive to the activity comprising providing an indication on the user device to perform the activity, the indication comprising at least one of: a notification displayed by the GUI of the user device; and  an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device (Here, the limitation following “at least one of” is being broadly yet reasonably interpreted as requiring [a] “notification displayed by the GUI of the user device” or  [b] “an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device” but not both. Maxik at least fig. 1-3, [0005], [0032-0033] for example discloses for each activity, performing an action responsive to the activity comprising providing an indication on the user device/smartphone to perform the activity, the indication comprising a notification such as text message, e-mail, and the like displayed by the GUI of the user device. See at least [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning… the communication to the observer may take the form of entering new events onto the calendar associated with the observer, sending a message to the observer by any method known in the art, including text message, e-mail, and the like, to any phone number or e-mail address associated with the observer…an application for a smartphone, as is known in the art, may provide the above-described communications on a smartphone of the observer.”).

However, Maxik discloses alternate embodiments that disclose  the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time, the activities comprising at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity (Maxik in at least [0033] discloses the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time, the activities comprising at least one of: a chronobiotic activity such as consume or avoid certain foods and drinks that may affect sleep quality, a nutritional consumption activity such as eat meals, consume or avoid certain foods and drinks, a physical activity such as exercise, and a rest activity such as wake up, go to sleep. See at least [0033] “in some embodiments, the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from …For example, the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of determining and presenting a protocol for adjusting a circadian rhythm of a user  as taught by Maxik, to additionally include at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity, as also taught by Maxik. A person of ordinary skill would have been motivated to do so, with a 

As per dependent Claim 2, Maxik as a whole further discloses method further comprising receiving a sleep pattern for the user (Maxik in at least fig. 1-3, 9, [0005], [0008], [0027], [0042-0043][0073]  for example discloses receiving a user’s sleep pattern. See at least Maxik [0027] “determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include at least determining an approximate waking time and an approximate sleeping time of the observer”; [0073] “monitoring the quality of sleep”), wherein the user circadian shift protocol is defined responsive to the sleep pattern(Maxik in at least fig. 1-3, [0030], [0042-0043] for example discloses the user circadian shift protocol is defined responsive to the sleep pattern. See at least Maxik [0030] “system may determine a preconditioning schedule. The preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event”; [0042] “identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed”; [0043] “the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”).

As per dependent Claim 3, Maxik as a whole further discloses method further comprising receiving an activity preference indication for the user identifying an activity the user will not 
wherein defining the user circadian shift protocol comprises defining one or more activities excluding the excluded activity(Maxik in at least fig. 2, [0006],[0038],  [0041] for example discloses wherein defining the user circadian shift protocol comprises defining one or more activities excluding the excluded activity i.e. future events that creates a conflict or event requiring physical activity scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity. See at least [0006] “Upon a determination that a conflict exists, the method may comprise performing the steps of querying a user to select one or more non-conflicting future events, receiving an input from the user indicating one or more future events to precondition for, and operating the light source responsive to the input”; [0041]  “if the preconditioning for the future events does create a conflict, the system may query the user to select one or more future events to precondition for that does not create a conflict at Block 210.” Additionally, Maxik least fig. 3, [0007], [0046-0047] for example discloses defining the user circadian shift protocol as defining one or more activities excluding the excluded activity. Maxik at least [0007] “selecting a preconditioning schedule responsive to the user input”; [0038]”the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity”).
As per dependent Claim 4, Maxik as a whole further discloses method further comprising: receiving an indication of non-performance of an activity, defining a non-performed activity(Maxik in at least [0008-0009], fig. 9, [0074], [0076], [0033] for example discloses 
adjusting the user circadian shift protocol responsive to the non-performed activity(Maxik in at least [0008-0009], fig. 9, [0074], [0076-0078],  [0033] for example discloses  adjusting the user circadian shift protocol responsive to the non-performed activity. Here, “adjusting the user circadian shift protocol” as claimed is represented by Maxik “change the sleeping environment via the environmental control device” or “communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning”. See at least Maxik [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning…the communication to the 
As per dependent Claim 5, Maxik as a whole further discloses method further comprising: identifying a first resting activity comprised by the user circadian shift protocol and a second resting activity comprised by the user circadian shift protocol, where no other resting activities comprised by the user circadian shift protocols are scheduled between the first resting activity and the second resting activity(Maxik in at least fig. 3, [0007], [0043-0047] for example discloses system calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event i.e. how many hours/minutes must the circadian rhythm be advanced/delayed per-day which encompasses identifying time gap between succeeding resting activities and determination of the magnitude of the shift per-day which reads on the limitation identifying a first resting activity comprised by the user circadian shift protocol and a second resting activity comprised by the user circadian shift protocol, where no other resting activities comprised by the user circadian shift protocols are scheduled between the first resting activity and the second resting activity); 
determining a length of time between the first resting activity and the second resting activity, defining a resting gap(Maxik in at least fig. 3, [0007], [0043-0047] for example determining a length of time between the first resting activity and the second resting activity, defining a resting gap which is represented in Maxik by “magnitude of the shift per-day”. See Maxik at least [0045] “the system may calculate the magnitude by which the circadian rhythm 
determining if the resting gap exceeds a maximum resting gap threshold(Maxik in at least fig. 3, [0007], [0043-0047] for example discloses determining if the resting gap exceeds a maximum resting gap threshold represented by “a maximum per-day magnitude” in Maxik at least [0046]. See at least Maxik [0046] “the system may determine if the magnitude of the shift per-day exceeds a maximum per-day magnitude. In the present embodiment, the default maximum per-day magnitude is about two and a half (2.5) hours”); and 
upon determining the resting gap exceeds the maximum resting gap threshold, modifying the user circadian shift protocol by at least one of: altering at least one of the first resting activity and the second resting activity such that the resting gap is reduced to no longer exceed the maximum resting gap threshold(Maxik in at least fig. 3, [0007], [0043-0047] for example upon determining the resting gap exceeds the maximum resting gap threshold, modifying the user circadian shift protocol based on user selection by at least one of: altering at least one of the first resting activity and the second resting activity such that the resting gap is reduced to no longer exceed the maximum resting gap threshold. See at least [0047] Maxik “If it is determined at Block 306 that the per-day magnitude does exceed the maximum, an alert may be presented to the observer advising of such … and the system may query the user whether to create a preconditioning schedule that exceeds the maximum … The system may receive an input from the observer at Block 308 selecting … a preconditioning schedule …exceeding … the maximum. At Block 309 the system may then select the preconditioning schedule that … exceeds … the maximum responsive to the input received from the observer at Block 308”); and 

As per dependent Claim 6, Maxik as a whole further discloses method further comprising: receiving an indication of an intervening user event(Maxik in at least [0006], fig. 2, [0038-0041] for example discloses receiving an indication of an intervening user event. See Maxik at least [0006] “identifying a future event of the observer to precondition for may comprise the steps of accessing future events within a timeframe from the calendar and determining which future events require preconditioning. Furthermore, upon determination that multiple future events require preconditioning, defined as multiple identified future events, the method may comprise performing the step of determining a preconditioning schedule for each of the multiple identified future events”); 
determining whether the intervening user event conflicts with the performance of an activity(Maxik in at least [0006], fig. 2, [0038-0041]  for example discloses determining whether the intervening user event conflicts with the performance of an activity. See Maxik at least [0006] “the method may comprise the steps of determining if the any of the preconditioning schedules for the multiple identified future events conflicts”); and 

As per dependent Claim 7, Maxik as a whole further discloses method further comprising identifying an activity comprised by the user circadian shift protocol that is concurrent with or in the proximate future of the current time, defining an identified action(Maxik in at least fig. 2, [0030], [0035-0036], [0048] for example discloses identifying an activity for example exposure to circadian shifting lighting comprised by the user circadian shift protocol that is concurrent with or in the proximate future of the current time, defining an identified action. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer…a daily lighting schedule, and the identification of patterns associated therewith”; [0035] “system may be configured to determine time zone by receiving an indication from a location lighting device associated with the system. …Any method of determining the times …associated with the current position of the system is contemplated”; [0048] “user device 400 may be any device capable of emitting light that is observable by an observer. Moreover, the user device 400 may be any device that is capable of adjusting the SPD of light emitted thereby so as to affect a biological response in the observer…the user device 400 
receiving an indication of a present location of the user(Maxik in at least fig. 2, [0035-0036] for example discloses receiving an indication of a present location of the user. See Maxik at least [0035] “the system may determine a current time zone of the observer” [0036] “time of day and the time zone associated with the observer may be determined”. See Maxik [0035] “system may be configured to determine time zone by receiving an indication from a location lighting device associated with the system. Types of devices include, but are not limited to, a global positioning system (GPS) device. … the geographical location indicated thereby may be compared to a map delineating the various time zones… Any method of determining the times of associated with the current position of the system is contemplated”); 
identifying a location proximate to the present location of the user that can facilitate performance of the identified action, defining an activity location(Maxik in at least fig. 2, [0035] [0048] for example discloses identifying a location proximate to the present location of the user (i.e. lighting device and user proximity/location) that can facilitate performance of the identified action, defining an activity location. [0048] “the user device 400 may be any device that is capable of accessing a calendar associated with the observer, identifying an event to adjust light emitted thereby response to, and determining a preconditioning schedule to emit light to affect a shift in the circadian rhythm of the observer”); and 
providing an indication of the existence and location of the activity location(Maxik in at least fig. 2, [0048] for example discloses providing an indication of the existence and location of the activity location which is existence and location of the circadian shifting lighting user device . 

As per dependent Claim 8, Maxik as a whole further discloses method further comprising: receiving an indication of a present circadian rhythm status of the user(Maxik in fig. 2-3, 9, [0005], [0043-0044], [0073], [0075] for example disclosed receiving an indication of a present circadian rhythm status of the user. See at least [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer”; [0043] “determine … the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0044] “determine … the difference between the present time and date and the time and date of the future event”;[0073] “a method 900 for monitoring and improving the quality of sleep of an observer”; [0075] “the system may begin recording signals from the sensor … The signals from the sensor may indicate the quality of sleep of the observer.”); 
receiving an indication of a present location of the user(Maxik in fig. 2, 9, [0006], [0035-036], [0073] for example discloses receiving an indication of a present location of the user. See at least Maxik [0006] “method may further comprising the steps of determining the time of day for the observer, determining the time zone of the observer, and determining the date”; [0035] “the system may determine a current time zone of the observer…Types of devices include, but are not limited to, a global positioning system (GPS) device…the geographical location indicated thereby may be compared to a map delineating the various time zones”; [0036] “a date associated with the 
determining a preferred circadian rhythm status responsive to the present location of the user(Maxik in at least fig. 2, 9, [0038], [0073] for example discloses determining a preferred circadian rhythm status responsive to the present location of the user. See at least Maxik [0038] “any situation whereby a shift in the circadian rhythm of the observer that may advantageously align the observer's circadian rhythm so as to best correspond to the future event”); and 
determining if the present circadian rhythm of the user is mismatched with the preferred circadian rhythm status(Maxik in at least fig. 2, 9, [0033],  [0038], [0073-0074] for example discloses determining if the present circadian rhythm of the user is mismatched with the preferred circadian rhythm status. See at least [0038] “the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity…the system may identify an event requiring mental performance that may not coincide with the optimal window of time in the observer's circadian rhythm for mental activity… the system may identify an event scheduled to occur in a time zone that is different than the present time zone of the observer”; [0074] “If the observer is determined not to be asleep … the system may determine if the time of day indicates it is appropriate for the observer to be awake,”); 
wherein the user circadian shift protocol is defined responsive to the present circadian rhythm of the user being mismatched with the preferred circadian rhythm status(Maxik in at least 
As per dependent Claim 9, Maxik as a whole further discloses method further comprising determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction(Maxik in fig. 3, [0042], [0045] for example discloses determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction . See at least Maxik [0042] “determining the preconditioning schedule may comprise … analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”); 
wherein the user circadian shift protocol is defined responsive to the preferred shifting direction(Maxik in fig. 3, [0042], [0045] for example discloses wherein the user circadian shift 
As per dependent Claim 10, Maxik as a whole further discloses method further comprising determining a present circadian rhythm status of the user responsive to the current time and the activities scheduled prior to the current time (Maxik in at least [0005], [0067] for example discloses determining a user’s present circadian rhythm status responsive to the current time and the activities scheduled prior to the current time in the calendar. See at least [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer, accessing a calendar of the observer, identifying a future event of the observer to precondition for, defined as an identified future event”); and sending the present circadian rhythm status to a remote computerized device(Maxik in at least [0031], [0053-0054], [0067]  for example discloses sending the present circadian rhythm status to a remote computerized device that implements the user circadian shift protocol such as light emission. See at least Maxik [0031] “the system may establish communication with a light source… the system may be configured to establish technical communication with the light source across a network… the system may so establish electrical communication with the light source, either directly or indirectly through an intermediate computerized device, such as a microcontroller”; [0053] “The network communication device 430 may be configured to position the user device 400 in communication with a network… The control circuitry 410 may be positioned in communication with a remotely stored calendar 
As per dependent Claim 12, Maxik as a whole further discloses method wherein performing an action responsive to the activity comprises at least one of providing an indication and  sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the operation of the attached device to facilitate performance of the activity (Here, the limitation following “at least one of” is being broadly yet reasonably interpreted as requiring [a] “providing an indication” or  [b] “sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the operation of the attached device to facilitate performance of the activity” but not both.  Consequently, Maxik at least [0033] for example discloses wherein performing an action responsive to the activity comprises providing an indication/communication. See Maxik at least [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from”).  

As per dependent Claim 13, Maxik as a whole further discloses method wherein the command is selected from the group consisting of altering display characteristics of a display, causing a display of information on a display, altering light emission characteristics of a lighting device, altering a status of a window-related device to alter ambient light conditions, initiating production of a beverage comprising a stimulant, and transmitting a message to a person regarding provision of at least one of a chronobitotic and nutrition(Maxik in at least fig. 9, [0008], [0033], [0064], [0073], [0077] for example discloses wherein the command is selected from the group consisting of altering display characteristics of a display, causing a display of information on a display, altering light emission characteristics of a lighting device, altering a status of a window-related device to alter ambient light conditions, initiating production of a beverage comprising a stimulant, and transmitting a message to a person regarding provision of at least one of a chronobitotic and nutrition . See at least [0033] “preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning… the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality…the communication to the observer may take the form of entering new events onto the calendar associated with the observer, sending a message to the observer by any method known in the art, including text message, e-mail, and the like, to any phone number or e-mail address associated with the observer… an application for a smartphone, as is known in the art, may provide the above-described communications on a smartphone of the observer”).
As per independent Claim 25, Maxik discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Maxik in  at least abstract, fig. 1-6, 8-9, [0005-0010], [0023-0049], [0053-0056], [0060], [0062], [0064], [0067-0080] for example discloses relevant subject-matter. Maxik in at least fig. 1-3, 9, [0005]  for example discloses a method of determining and presenting a protocol/preconditioning schedule for adjusting a user’s circadian rhythm. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer… determining a preconditioning schedule responsive to the identified future event… operating the light source to emit light of the preconditioning schedule”) comprising: 
receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device (Maxik at least fig. 1-3,  [0005], [0007], [0027-0029], [0033-0034], [0043], [0054] for example discloses receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device. See at least Maxik [0007] “the step of determining the preconditioning schedule may comprise the steps of identifying the type of circadian shift needed for the future event, determining the magnitude of the circadian shift”; [0027] “the system may determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include … at what time the observer wakes up and what time the observer goes to sleep” [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0033] “an application for a smartphone, as is known in the 
defining a user circadian shift protocol responsive to the shift magnitude (Maxik at least fig. 1-3, [0005], [0042-0045] for example discloses defining a user circadian shift protocol responsive to the shift magnitude. See Maxik at least [0042] “the step of determining the preconditioning schedule may comprise the steps illustrated in method 300 depicted in FIG. 3. Beginning at Block 301, the system may analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”; [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0044]” the system may determine the timeframe within which the preconditioning is to be accomplished. This may be understood to mean the difference between the present time and date and the time and date of the future event”), 
the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the user circadian shift protocol including one or more activities scheduled to be performed at a certain date and time. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”; [0032] “Depending upon the requirements of the preconditioning schedule, the system may begin increasing or reducing the intensity of light within certain wavelength ranges so as to affect a biological response in the observer”; [0033] “the step of performing the 
the activities comprising a light exposure or light avoidance activity (Maxik at least fig. 1-3, [0005], [0030], [0032] for example discloses the activities comprising at least one of: a light exposure or light avoidance activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event… the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”),
for each activity of the user circadian shift protocol,  performing an action responsive to the activity comprising providing an indication on the user device to perform each activity, the indication comprising at least one of: a notification displayed by the GUI of the user device; and an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device (Maxik at least fig. 1-3, [0005], [0032-0033] for example discloses for each activity of the user circadian shift protocol,  performing an action responsive to the activity comprising providing an indication on the user device/smartphone to perform each activity, the indication comprising a notification such as text message, e-mail, and the like displayed by the GUI of the user device. See at least [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or 
In the above embodiment used Maxik does not necessarily require at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity feature.
However, Maxik discloses alternate embodiments that disclose   the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time, the activities comprising at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity (Maxik in at least [0033] discloses the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time, the activities comprising at least one of: a chronobiotic activity such as consume or avoid certain foods and drinks that may affect sleep quality, a nutritional consumption activity such as eat meals, consume or avoid certain foods and drinks, a physical activity such as exercise, and a rest activity such as wake up, go to sleep. See at least [0033] “in some embodiments, the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from …For example, the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of determining and presenting a protocol for adjusting a circadian rhythm of a user  as taught by Maxik, to additionally include at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity, as taught by Maxik. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  enhancing the effectiveness of the preconditioning with other circadian rhythm adjusting activities for adjusting a user’s circadian rhythm (Maxik, [0005], [0033]).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maxik in view of Van Reen; Eliza et al. (Pub. No.: US 20180339127 A1, hereinafter referred to as “Van Reen”).
As per dependent Claim 11, Maxik discloses method of claim 1 (see claim 1), wherein the user circadian shift protocol is a first user circadian shift protocol and the user device is a first user device (see claim 1 mapping and analysis above).
Maxik does not explicitly and necessarily require second user features and second user related method steps.
However, Maxik’s disclosure (see Maxik at least [0082] “various changes may be made … for elements thereof without departing from the scope of the invention… many modifications may be made to adapt a particular situation or material to the teachings of the invention without departing from the essential scope thereof…use of the terms a, an, etc. do not denote a limitation of quantity, but rather denote the presence of at least one of the referenced item”. Here, prior art 
defining a second user circadian shift protocol responsive to the second shift magnitude, the second user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Maxik at least fig. 1-3, [0005], [0030], [0032-0033], [0042-0045] for example discloses defining a  user circadian shift protocol responsive to the shift magnitude, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time which per Maxik [0082] would extend to a second user, thereby making the recited step obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of minor modifications made to adapt a particular 
the activities comprising at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the activities comprising at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event… the system 
determining whether an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol (Maxik in at least [0006], fig. 2, [0038-0041]  for example discloses determining whether an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol. See Maxik at least [0006] “the method may comprise the steps of determining if the any of the preconditioning schedules for the multiple identified future events conflicts”); and 
upon determining an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol; modifying at least one of the first user circadian shift protocol to remove the conflict (Maxik in at least [0006], fig. 2, [0041]  for example discloses upon determining an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol; modifying at least one of the first user circadian shift protocol to remove the conflict. See at least Maxik [0006] “upon determination that multiple future events require preconditioning, defined as multiple identified future events, the method may comprise performing the step of determining a preconditioning schedule for each of the multiple identified future events… the method may comprise the steps of determining if the any of the preconditioning schedules for the multiple identified future events conflicts, …Upon a determination that a conflict exists, the method may comprise performing the steps of querying a user to select one or more non-conflicting future events, receiving an input from the user indicating one or more future events to precondition for, and operating the light source responsive to the input.”); and

Maxik in at least [0082] discloses that various changes may be made for disclosed elements thereof without departing from the scope of Maxik’s invention, many modifications may be made to adapt a particular situation or material to the teachings of the Maxik’s invention without departing from the essential scope thereof and that use of the terms a, an, etc. do not 
Maxik does not explicitly disclose determining whether an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; or modifying at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict.
In an analogous circadian rhythm adjustment field of endeavor, however, Van Reen discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of group of users(Van Reen in at least abstract, fig. 1, 10, [0007-0020], [0027-0029], [0065-0066], [0069-0075], [0084], [0106-0109] for example discloses relevant subject-matter. More specifically, Van Reen in at least [0007-0009], [0015], [0050], [0052],  for example discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of users/group of subjects. See [0007] “use knowledge of circadian biology to improve performance through either stabilizing circadian rhythms or aligning circadian peak of performance of … a group of 
determining whether an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; and upon determining an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; modifying at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict (Van Reen [0007] discloses  improving performance through either stabilizing circadian rhythms or aligning circadian peak of performance of a group of subjects…or aligning circadian rhythms with scheduled performance … A misalignment between these endogenous circadian rhythms and the environment results in unpleasant side effects similar to those seen in shiftwork which makes the limitation determining whether an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; upon determining an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; modifying (i.e. by aligning circadian rhythms of group of subjects) at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict (i.e. misalignment between these endogenous circadian rhythms of group of subjects) as explicitly, positively and specifically recited by the Applicants obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize  misalignment between these endogenous circadian rhythms within groups members and to ensure the circadian-enhanced biophilic lighting is designed with informed circadian rhythm/sleep to ensure optimal delivery to groups members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method step of  modifying user circadian shift 
Alternatively Claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over Maxik in view of Mermelstein; Yakov Z. (Pub. No.: US 20140244332 A1, hereinafter referred to as “Mermelstein”).
As per dependent Claim 11, Maxik discloses method of claim 1 (see claim 1), wherein the user circadian shift protocol is a first user circadian shift protocol and the user device is a first user device (see claim 1 mapping and analysis above).
Maxik does not explicitly and necessarily require second user features and second user related method steps.
However, Maxik’s disclosure (see Maxik at least [0082] “various changes may be made … for elements thereof without departing from the scope of the invention… many modifications may be made to adapt a particular situation or material to the teachings of the invention without departing from the essential scope thereof…use of the terms a, an, etc. do not denote a limitation 
defining a second user circadian shift protocol responsive to the second shift magnitude, the second user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Maxik at least fig. 1-3, [0005], [0030], [0032-0033], [0042-0045] for example discloses defining a  user circadian shift protocol responsive to the shift magnitude, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time which per Maxik [0082] would extend to a second user, thereby making the recited step obvious to one of ordinary skill in the art before the effective 
the activities comprising at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the activities comprising at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event… the system 
determining whether an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol (Maxik in at least [0006], fig. 2, [0038-0041]  for example discloses determining whether an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol. See Maxik at least [0006] “the method may comprise the steps of determining if the any of the preconditioning schedules for the multiple identified future events conflicts”); and 
upon determining an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol; modifying at least one of the first user circadian shift protocol to remove the conflict (Maxik in at least [0006], fig. 2, [0041]  for example discloses upon determining an activity of the first user circadian shift protocol conflicts with another activity of the first user circadian shift protocol; modifying at least one of the first user circadian shift protocol to remove the conflict. See at least Maxik [0006] “upon determination that multiple future events require preconditioning, defined as multiple identified future events, the method may comprise performing the step of determining a preconditioning schedule for each of the multiple identified future events… the method may comprise the steps of determining if the any of the preconditioning schedules for the multiple identified future events conflicts, …Upon a determination that a conflict exists, the method may comprise performing the steps of querying a user to select one or more non-conflicting future events, receiving an input from the user indicating one or more future events to precondition for, and operating the light source responsive to the input.”); and

Maxik in at least [0082] discloses that various changes may be made for disclosed elements thereof without departing from the scope of Maxik’s invention, many modifications may be made to adapt a particular situation or material to the teachings of the Maxik’s invention without departing from the essential scope thereof and that use of the terms a, an, etc. do not 
Maxik does not explicitly disclose determining whether an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; or modifying at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict.
Maxik discloses determining and resolving conflict between  multiple activities of a single user’s circadian shift protocol instead of determining and resolving conflicts between activities  within circadian shift protocols of two users. However, the Maxik disclosed determining and resolving conflict between  multiple activities of a single user’s circadian shift protocol can be extended to two users via use of multi-user pooled data software applications such as the well-known electronic virtual master calendar disclosed in an analogous multi-user multi-event scheduling and notification field of endeavor, Mermelstein (see Mermelstein at least [0002], [0011], [0013-0014], [0069], [0102-0103]. See at least Mermelstein [0002] “Many users of smart cellphones and networked computers have access to electronic calendars”; [0011] “the method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modify the step of determining and resolving conflict between  multiple activities of a single user’s circadian shift protocol as taught by Maxik, by extending the step to determining and resolving conflicts between activities of circadian shift protocols of two or more users, as taught by Mermelstein. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of allowing for the sharing of information which could be circadian shift protocol event information between multiple users (Mermelstein, [0103]), thus,  facilitating enhanced resolution of multi-user scheduled multi-event conflicts. 
Response to Amendment
 According to the Amendment, filed 11/10/2021, the status of the claims is as follows:
Examiner notes that although Claim 12 is identified as “Original”, it is amended and thus needs to identified as “Currently Amended”. Currently, claims 1, 8, 11, 12, 13, 23, 25 are currently amended; 
Claims 2-7, 9-10  are as originally filed; and
Claims 18, 20, 24 are withdrawn and currently amended
Claims 14-17, 19, 21, 22 are withdrawn; 
The Specification/Drawings has been amended in view of the Amendment, filed 11/10/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-25  are now pending in this application and claims 1-13, 23 and 25 are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 4-5 of Applicant’s Amendment dated  11/10/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated 10/21/2021: [1]  The objection to Drawings as raised in Office Action dated  10/21/2021 para. [8] is withdrawn in view of the amendment and arguments, filed 11/10/2021; [2] The objection to Specification is withdrawn in view of the amendment and arguments, filed 11/10/2021; [3] The objection to claims is withdrawn in view of the amendment and arguments, filed 11/10/2021; [4]  The 35 U.S.C. 101 rejection to claims 1-13, 23 and 25 as raised in Office Action dated  10/21/2021 paras. [22-32] are withdrawn in view of the amendment, filed 11/10/2021.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-7 of Applicant’s Amendment dated  11/10/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claims 1, 23, 25[A] Applicant has amended claims 1, 23 and 25 to require that the shift protocol comprise an activity other than a light exposure activity.... as Maxik is limited to shifting circadian rhythms by light exposure and not the other types of  Nothing within the disclosure of Maxik may be fairly understood to teach or suggest an activity other than changing the light observed by a user to affect a change in the circadian rhythm of the user. Accordingly, the limitation of claims 1, 23, and 25, as amended, that requires a user circadian shift protocol requiring a  light exposure/avoidance activity and at least one of a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity, includes a limitation not taught by Maxik. Accordingly, Applicant respectfully suggests the basis for Examiner's rejection of these claims has been obviated and should be withdrawn. 

Applicant’s arguments 28[A] with respect to the above claim limitations in amended independent 23 have been considered but were not found persuasive while Applicant’s arguments 28[A] with respect to the above claim limitations in amended independent claim 1 and 25 have been fully considered and were found persuasive for the following reasons. However, with respect to amended independent claim 1 and 25, upon further consideration, a new ground(s) of rejection under 35 U.S.C 103 (a) is made in view of Maxik with new grounds of rejection being necessitated by Applicants amendments to the claim 1 and 25.
First, please note that claims of this instant application as currently recited are being given their broadest reasonable interpretation in light of the supporting disclosure. The reason is because USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 
Applicant’s arguments 28[A] with respect to the above claim limitations in amended independent 23 have been considered but were not found persuasive. The issue raised by Applicant with respect to amended claim 23 is that amended claim 23 requires that the shift protocol comprise an activity other than a light exposure activity i.e. a user circadian shift protocol requiring a  light exposure/avoidance activity and at least one of a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity. Interpreting claim 23 as currently recited by giving it broadest reasonable interpretation in light of the supporting disclosure, claim 23 recitation “the activities comprising a first rest activity, a second rest activity, and at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, and a physical activity” would also encompass the following: the activities comprising a first rest activity, a second rest activity and one of the remaining elements “a light exposure” or “light avoidance activity” or “a chronobiotic activity”,  “a nutritional consumption activity” or “a physical activity” for example --the activities comprising a first rest activity, a second rest activity, and a light exposure activity--. Here, the limitation following “at least one of” is being broadly yet reasonably interpreted as requiring one of the enumerated list elements “a light exposure” or “light avoidance activity” or “a chronobiotic activity”,  “a nutritional consumption activity” or “a physical activity” but not all. Consequently, Maxik in fig. 
Applicant’s arguments 28[A] with respect to the above claim limitations in amended independent claim 1 and 25 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection under 35 U.S.C 103 (a) is made in view of Maxik with new grounds of rejection being necessitated by Applicants amendments to the claim 1 and 25.  The issue raised by Applicant with respect to amended claim 1 and 25 is that claim 1 and 25 as amended requires that the shift protocol comprise an activity other than a light exposure activity i.e. a user circadian shift protocol requiring a  light exposure/avoidance activity and at least one of a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity. 

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  11/10/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claim 2-13.
[a] Accordingly, Applicant respectfully suggests the basis for Examiner's rejection of these claim 1 has been obviated and should be withdrawn. Their dependent claims, which recite further distinguishing features, are similarly patentable and require no additional discussion.

[b]Examiner rejected claim 11 as being obvious over Maxik in view of U.S. Patent Application Publication No. 20180339127 to Van Reen et al. (hereinafter “Van Reen’). Examiner also rejected claim 11 as being obvious over Maxik in view of U.S. Patent Application Publication No. 20140244332 to Mermelstein (hereinafter “Mermelstein’). Applicant respectfully suggests these claims are patentable for the reasons provided above and require no additional discussion.

Applicant’s arguments 29 [a-b] above with respect to dependent claims 2-13 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-13 defines a patentable invention based on dependency on respective base claim without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Please also cross-reference detailed claim 2-13 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20120303099 A1 for disclosing therapeutic lighting methods and apparatus that provide first lighting having first light output characteristics to a first user and simultaneously provide second lighting having second light output characteristics to a second user with the first lighting and the second lighting being distinct, dynamic and responsive to therapeutic lighting needs of the respective users similar in terms of  providing light therapy to alter the user's circadian rhythm via light personalized to multiple users to that disclosed and claimed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        January 4, 2022